DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-20 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/26/2018, 11/14/2018, 1/2/2020, 12/10/2020, 3/11/2021, and 11/9/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit. Correction is required. See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 11-13, 15, 17, 20-21, 23, and 25-26 of copending Application No. 15934335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘335 recite a slightly more specific version of the claims of ‘301. That is, the cited claims of ‘335 include each of the limitations of those of ‘301, with cosmetic differences in claim language and/or construction. Because a species can anticipate a genus (i.e. a more specific claim with all the features of the more generic clam can anticipate the generic claim), the ‘335 application is considered to anticipate the ‘301 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 15/934335 in view of Walker et al. (US 20150294088 A1). Claims 10 and 19 of the instant application merely specify that the medical mental model instances may take the form of a graph data structure or an XML document, while claims 1 and 11 of ‘335 merely indicate that the medical mental model instances are “data structures.” Thus the only difference between ‘335 and the instant claims is that the model instance data structures are more specifically recited as comprising graph data structures or an XML document. However, Walker teaches that patient record analysis and summary models may be graph-based structures (see [0068]) such that one of ordinary skill in the art would have found it obvious to specify a graph data structure as the medical mental model instance of ‘335. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8-9 and 18 recite functional steps that the Applicant has not adequately described in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. Specifically, these claims recite “identifying differences between the medical professional interaction with the EMR and the general mental model; and generating a medical mental model instance based on the identified differences.” Applicant claims, using functional language, a desired result (i.e. identification of differences used to generate a medical mental model instance) but the disclosure fails to identify how the function is performed or achieved (see MPEP 2163.03(V)). That is, Applicant’s specification does not adequately describe how differences between the general model and monitored user interactions are identified, nor how the model instances are generated based on these differences. At most, the specification describes in Fig. 4 and paras. [0062]-[0064] & [0072] that the medical mental model instance can be “a graph data structure with connected nodes” or an XML document. Paras. [0070]-[0072] then describe, in functional terms, that monitored user interactions with an EMR are compared to a general model to identify differences and generate a medical mental model instance. However, it is unclear how monitored user interactions are compared with a graph structure or XML document to produce a new graph structure or XML document, beyond disclosure of unspecified/ generic “machine learning techniques” in [0071]. Accordingly, these limitations in claims 8 and 18 lack sufficient written description and are rejected under 35 USC 112(a). 
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of difference identification and model generation using machine learning techniques (i.e. an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the medical mental model instance is specifically generated with respect to the Applicant’s claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim following claim 14 and preceding claim 16 is listed as follows: “5. The computer program product of claim 1, wherein the medical mental model instance is specific to a medical professional.” This claim is indefinite because there is already a claim 5 in the correct position (i.e. between claims 4 and 6), and this claim will thus be interpreted as actually being claim 15 in line with the order it appears. Further, this claim is also indefinite because claim 1 (on which it purportedly depends) does not recite “a computer program product”; this claim will be thus be interpreted as dependent on claim 11 in line with the claims preceding and following it. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-10 are directed to a method (i.e. a process), claims 11-19 are directed to a computer program product (i.e. a manufacture), and claim 20 is directed to an apparatus (i.e. a machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting use of a data processing system comprising a processor and a memory implementing a cognitive analysis engine, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites: 
analyzing the EMR for the patient to identify at least one portion of the EMR relevant to the medical treatment plan;
analyzing the identified at least one portion of the EMR to extract relevant patient information that is directed to the medical treatment plan for the medical condition; and
generating a cognitive summary correlating the extracted relevant patient information and the medical treatment plan in association with the medical condition. 
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of analyzing patient records for information related to a particular condition or treatment plan and generating a corresponding summary of the information; such a process is described as being undertaken by a human actor in at least para. [0018] of Applicant’s specification. Thus, the claim recites an abstract idea in the form of a mental process. Independent claims 11 and 20 recite substantially similar limitations and are also found to recite an abstract idea in the form of a mental process under the above analysis. 
Dependent claims 2-10 and 11-19 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 11, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-3, 6-7, 12-13, and 16-17 recite further limitations that merely further describe or limit the abstract idea identified in the independent claims. Specifically, claims 2-3, 6, 12-13, and 16 recite identifying types of information in a medical record that a human actor would be capable of searching for and picking out as relevant during a patient record analysis. Claims 7 and 17 recite applying prototypical questions to the identified portion of the EMR, which a human actor could achieve by mentally asking questions relevant to a patient’s medical history (e.g. “What medications has this patient previously taken?” or “How many medical events related to diabetes has this patient experienced in the past 6 months?”) to guide a search through the patient’s records. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 11, and 20 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of the independent claims include: a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a cognitive analysis engine to perform the functions of the invention; as well as the functional additional elements of receiving, by the cognitive analysis engine executing in the data processing system, a medical condition for a current or upcoming interaction with a patient; receiving, by the cognitive analysis engine, a medical mental model instance that emulates the thinking of a medical professional with regard to reviewing a patient electronic medical record (EMR) to identify pertinent information for a medical treatment plan to treat the medical condition; and outputting the generated cognitive summary. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field (because they appear to merely provide a business solution to the identified business problem of lengthy patient record review, rather than a technical solution to a technical problem), do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). Further, the use of a data processing system implementing a cognitive analysis engine with a medical mental model instance amounts to the words “apply it” with a computer because they merely serve to digitize or automate a patient record analysis and summarization method that could otherwise be performed by a human actor using computing components recited at a high level of generality. In addition, the receiving, receiving, and outputting steps add insignificant extra-solution activity to the main patient record analysis and summarization functions of the invention because they provide necessary inputs for the analysis (i.e. mere data gathering) and amount to the mere printing of a generated report such that they are inconsequential additions to the abstract idea and do not provide meaningful limitations on practicing it (see MPEP 2106.05(g)). Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-10 and 12-19 is also not integrated into a practical application. Claims 2-3, 6-7, 12-13, and 16-17 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements, as indicated above. Claims 4-5 and 14-15 recite that the medical mental model instances are specific to a medical condition or medical professional, but provide no technical details or other information about the models and thus still amount to generic medical mental model instances implementing otherwise-abstract medical record analyses on a computer such that they amount to the words “apply it” with a computer. Claims 10 and 19 similarly note that the medical mental model instances comprise at least one of a graph data structure or an extensible markup language document, which merely link the field of use of the invention to data representations in graph or XML structures and do not provide meaningful limits on practicing the abstract idea. Claims 8 and 18 describe methods for generating the medical mental model instance based on identified differences between a general medical mental model and monitored interactions of a medical professional with an EMR, while claim 9 specifies that this process occurs using machine learning techniques. These limitations do not provide sufficient technical details to amount to more than generic training methods of the medical mental model instances such that they amount to the words “apply it” with a computer because they provide the model instances that merely digitize or automate the otherwise-mental analysis and summarization of patient records. 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a data processing system implementing a cognitive analysis engine with a medical mental model instance used to perform the analyzing, analyzing, generating, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes the following sections of Applicant’s specification:
- [0022]: “An engine may be, but is not limited to, software, hardware and/or firmware or any combination thereof that performs the specified functions including, but not limited to, any use of a general and/or specialized processor in combination with appropriate software loaded or stored in a machine readable memory and executed by the processor.”
- [0029]: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”	- [0038]: “The cognitive system 100 is implemented on one or more computing devices 104A-C (comprising one or more processors and one or more memories, and potentially any other computing device elements generally known in the art including buses, storage devices, communication interfaces, and the like) connected to the computer network 102.” 
- [0055] –[0056]: “Those of ordinary skill in the art will appreciate that the hardware depicted in Figs. 1 and 2 may vary depending on the implementation…. Moreover, the data processing system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like…. Essentially, data processing system 200 may be any known or later developed data processing system without architectural limitation.” 
From these disclosures, one of ordinary skill in the art would understand the combination of a processor executing computer-readable instructions stored in a memory or other storage medium to implement a cognitive analysis engine as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally and thus does not provide an inventive concept. 
Generation and use of medical mental model instances that emulate the thinking of a medical professional for the analysis and summarization of patient records also amounts to the use of generic computing elements to digitize or automate an abstract idea. As Applicant admits in the text of the claims as well as paras. [0018]-[0020] of the specification, the model instances are utilized to digitize mental processes that could otherwise be performed by a human actor such as a medical professional. The model instances themselves are recited with little technical detail such that they are generic data structures used to digitize an abstract idea, as evidenced by at least para. [0072] of Applicant’s specification where the model instance is described at a high level as “a graph data structure,” “an extensible markup language (XML) document,” or “other types of data structures.” Such high-level models used for analyzing or summarizing medical records are well-understood, routine, and conventional in the art, as evidenced by at least [0068] of Walker et al. (US 20150294088 A1) and [0013] of Magent et al. (US 20100131434 A1). Further, it is well understood, routine, and conventional to generate patient record summarization models with machine learning techniques, as evidenced by at least [0036]-[0037] of Laing et al. (US 20150234987 A1); abstract of Mossin et al. (US 20190034591 A1); and abstract, [0016] & [0141] of Berdia et al. (US 20120035959 A1). 
Regarding the functional additional elements, as noted above, the steps of receiving the medical condition and the medical mental model instance as well as outputting the generated cognitive summary amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving the medical condition, receiving the model instance, or outputting a summary to a display or other device) and storing and retrieving information in memory (i.e. accessing generated medical mental model instances) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed analysis to the field of computer technology which does not impose meaningful limits on the scope of the claims. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US 20150294088 A1).
Claim 1
Walker teaches a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a cognitive analysis engine for analysis and disambiguation of electronic medical records for presentation of pertinent information for a medical treatment plan (Walker [0069], noting memory comprising instructions executable by a programmed processor to implement methods of patient summary generation), the method comprising: 
receiving, by the cognitive analysis engine executing in the data processing system, a medical condition for a current or upcoming interaction with a patient (Walker [0035]-[0037], noting a particular condition for a patient is determined either automatically or by direct input from a user); 
receiving, by the cognitive analysis engine, a medical mental model instance that emulates the thinking of a medical professional with regard to reviewing a patient electronic medical record (EMR) to identify pertinent information for a medical treatment plan to treat the medical condition (Walker [0043], [0051], noting the system utilizes associative probabilistic models or other structured relational tables or databases (i.e. medical mental models emulating the thinking of a medical professional) to identify and extract patient information relevant to treating or evaluating the condition from patient records for summarization; such models are stored in the memory per [0068], indicating that they are provided to and received by the processing components when needed or invoked for patient record analysis and summarization); 
analyzing, by the cognitive analysis engine using the medical mental model instance, the EMR for the patient to identify at least one portion of the EMR relevant to the medical treatment plan (Walker [0042]-[0043], noting the models are used to identify categories of patient data (i.e. portions of the EMR) relevant to medical treatment of the condition); 
analyzing, by the cognitive analysis engine using the medical mental model instance, the identified at least one portion of the EMR to extract relevant patient information that is directed to the medical treatment plan for the medical condition (Walker [0046]-[0049], noting particular elements of the patient’s EMR are extracted as summary data for the identified relevant categories); and 
generating and outputting, by the cognitive analysis engine using the medical mental model instance, a cognitive summary correlating the extracted relevant patient information and the medical treatment plan in association with the medical condition (Walker [0054], [0064]-[0065], [0081], noting a summary with appropriate identified data elements is generated and output for a provider’s review).  
Claims 11 and 20 recite substantially similar limitations as claim 1, and are also rejected as above. 
Claims 2 and 12
Walker teaches the method of claim 1, and further teaches wherein analyzing the EMR for the patient comprises identifying follow-ups on the medical treatment plan in the EMR (Walker [0045], noting an example of a category that could be identified as relevant for a given condition or treatment plan is a catheter verification; such a procedure is considered equivalent to a “follow-up” because it would be following up on a catheterization procedure to verify it was completed correctly. See also [0061]-[0062], noting that procedures can be performed iteratively or repetitively (i.e. amounting to “follow-ups” in that a particular data element is revisited at a later time) and included in the patient record analysis and summarization steps of the invention).  
Claim 12 recites substantially similar limitations as claim 2, and is also rejected as above. 
Claims 3 and 13
Walker teaches the method of claim 1, and further teaches wherein analyzing the EMR for the patient comprises identifying patient medical condition indicators associated with the medical treatment plan in the EMR (Walker [0048]-[0049], [0051], noting condition-specific parameters relevant in the treatment of a particular condition are determined as summary data; for example, glucose readings (i.e. medical condition indicators associated with a medical treatment plan for diabetes) can be summarized for a patient with diabetes as in [0049], head imaging data (i.e. medical condition indicators associated with a medical treatment plan for a head injury) can be summarized for a patient with a head injury as in [0046], etc.).  
Claim 13 recites substantially similar limitations as claim 3, and is also rejected as above. 
Claims 4 and 14
Walker teaches the method of claim 1, and further teaches wherein the medical mental model instance is specific to the medical condition (Walker [0024], [0051], noting different data is identified as relevant for different conditions based on condition-specific associations stored as e.g. an associative table or probabilistic model (i.e. medical mental model instances)).  
Claim 14 recites substantially similar limitations as claim 4, and is also rejected as above. 
Claims 5 and 15
Walker teaches the method of claim 1, and further teaches wherein the medical mental model instance is specific to a medical professional (Walker [0057]-[0058], noting different data is identified as relevant for different users or user categories based on rules for report types (i.e. part of the medical mental model instance) that guide the identification and mining of desired summary data for different users).  
Claim 15 recites substantially similar limitations as claim 5, and is also rejected as above. 
Claims 6 and 16
Walker teaches the method of claim 1, and further teaches wherein the identified at least one portion of the EMR relevant to the medical treatment plan comprises plans for treatment of the patient, follow-ups with the patient, subjective evaluation of the patient, or objective values (Walker [0048]-[0049], noting summarized data can include objective values like blood test results, glucose readings, temperatures, etc.).  
Claim 16 recites substantially similar limitations as claim 6, and is also rejected as above. 
Claims 7 and 17
Walker teaches the method of claim 1, and further teaches wherein analyzing the identified at least one portion of the EMR comprises applying prototypical questions from the medical mental model instance to the identified at least one portion of the EMR (Walker [0051], [0058], noting various rules (e.g. related to report types) can be utilized to guide identification and mining of summary data from a patient record so that particular data specified by the condition, report type, user, etc. is included in the summary; collection of particular types of data in accordance with rules or model associations is considered equivalent to “applying prototypical questions from the medical mental model instance to the identified at least one portion of the EMR” because such an operation looks for specific data in accordance with the rule, i.e. answers a “question” represented by the rule).  
Claim 17 recites substantially similar limitations as claim 7, and is also rejected as above. 
Claims 10 and 19
Walker teaches the method of claim 1, and further teaches wherein the medical mental model instance comprises at least one of a graph data structure or an extensible markup language document (Walker [0068], noting models can be stored as probabilistic graphical models, i.e. graph data structures).  
Claim 19 recites substantially similar limitations as claim 10, and is also rejected as above. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claims 1 and 11 above, and further in view of Laing et al. (US 20150234987 A1).
Claims 8 and 18
Walker teaches the method of claim 1, and further teaches monitoring medical professional interaction with the system to customize system-selected default summary categories (i.e. selected general medical mental models) so that user-specific summary presentation preferences (i.e. differences between standard settings and user-selected inputs) are utilized during record summarization (Walker [0044], noting a standard set of categories are initially shown to a user, who can then interact with the system to select and change the categories presented to them in the course of system use). However, this reference fails to explicitly disclose monitoring medical professional interaction specifically with the EMR, identifying differences between the medical professional interaction with the EMR and the general mental model; and generating a medical mental model instance based on the identified differences. 
However, Laing teaches a patient record summarization system that monitors user interactions with an EMR and uses machine learning to generate user-specific profiles (i.e. models) based on differences between a current model version and the monitored user interactions (Laing [0026], [0030], [0032], [0037]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the specific user preference-enabled system of Walker to include use of machine learning to generate and/or update user-specific profile instances based on monitored interactions with an EMR as in Laing in order to proactively customize a user’s experience and deliver the most appropriate care in an efficient and effective way by continually adapting and enhancing presentation of patient information to a particular user (as suggested by Laing [0026] & [0037]). 
Claim 18 recites substantially similar limitations as claim 8, and is also rejected as above. 
Claim 9
Walker in view of Laing teaches the method of claim 8, and the combination further teaches wherein identifying the differences comprises using machine learning techniques to learn when and in what way the medical professional deviates from the general medical mental model when interacting with the EMR (Laing [0036]-[0037], noting the system uses machine learning techniques to continually learn and adapt to user preferences based on monitoring user interactions with patient information).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Csurka  et al. (US 20140350961 A1) describes systems for targeted summarization of a patient’s electronic medical records in accordance with user-specific profiles and other information.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           
/CHRISTOPHER L GILLIGAN/             Primary Examiner, Art Unit 3626